Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00399-CR

                                   David Nicholas GALLEGOS,
                                            Appellant

                                                v.
                                               The
                                       The STATE of Texas,
                                             Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR6229
                            Honorable Melisa Skinner, Judge Presiding

Opinion by:      Luz Elena D. Chapa, Justice

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: May 29, 2013

AFFIRMED

           Pursuant to a plea bargain with the State, David Nicholas Gallegos pled guilty to

possession of a controlled substance (penalty group 1) in the amount of less than 1 gram as a

repeat offender. The trial court accepted the plea and placed Gallegos on deferred adjudication

community supervision. The State subsequently filed a motion to adjudicate guilt, alleging

Gallegos violated the terms of his supervision.      After a hearing, the trial court found the

allegations in the State’s motion to be true, revoked Gallegos’s community supervision, and
                                                                                     04-12-00399-CR


adjudicated him guilty. The court sentenced Gallegos to two years of confinement in the

Institutional Division of the Texas Department of Criminal Justice and fined him $1,500.

       In a single point of error, Gallegos contends the trial court erred by adjudicating his guilt

without first making an express finding that the best interests of society and of appellant would

be served by the court’s action. Gallegos did not preserve this complaint for review because he

did not bring it to the attention of the trial court. See TEX. R. APP. P. 33.1; Mendez v. State, 138
S.W.3d 334, 342 (Tex. Crim. App. 2004); Olivarez v. State, 386 S.W.3d 329, 331-32 (Tex.

App.—San Antonio 2012, no pet.). Moreover, as this court has repeatedly held, the trial court is

not required to make such a finding when revoking community supervision and adjudicating

guilt. See De La Rosa v. State, No. 04-12-00437-CR, 2013 WL 618735, at *1 (Tex. App.—San

Antonio Feb. 20, 2013, no pet.) (mem. op., not designated for publication); Sauls v. State, 384
S.W.3d 862, 863-64 (Tex. App.—San Antonio 2012, no pet.); Olivarez, 386 S.W.3d at 332-33.

       We therefore overrule Gallegos’s point of error and affirm the trial court’s judgment.


                                                 Luz Elena D. Chapa, Justice


DO NOT PUBLISH




                                                -2-